


110 HR 2201 IH: Caring for Veterans with Traumatic

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2201
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2007
			Mr. McNerney (for
			 himself and Mr. Boozman) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to establish the Committee on Care of Veterans
		  with Traumatic Brain Injury.
	
	
		1.Short titleThis Act may be cited as the
			 Caring for Veterans with Traumatic
			 Brain Injury Act of 2007.
		2.Committee on Care
			 of Veterans with Traumatic Brain Injury
			(a)Establishment of
			 committeeSubchapter II of chapter 73 of title 38, United States
			 Code, is amended by inserting after section 7321 the following new
			 section:
				
					7321A.Committee on
				Care of Veterans with Traumatic Brain Injury
						(a)EstablishmentThe
				Secretary shall establish in the Veterans Health Administration a committee to
				be known as the Committee on Care of Veterans with Traumatic Brain
				Injury. The Under Secretary for Health shall appoint employees of the
				Department with expertise in the care of veterans with traumatic brain injury
				to serve on the committee.
						(b)Responsibilities
				of committeeThe committee shall assess, and carry out a
				continuing assessment of, the capability of the Veterans Health Administration
				to meet effectively the treatment and rehabilitation needs of veterans with
				traumatic brain injury. In carrying out that responsibility, the committee
				shall—
							(1)evaluate the care
				provided to such veterans through the Veterans Health Administration;
							(2)identify
				systemwide problems in caring for such veterans in facilities of the Veterans
				Health Administration;
							(3)identify specific
				facilities within the Veterans Health Administration at which program
				enrichment is needed to improve treatment and rehabilitation of such veterans;
				and
							(4)identify model
				programs which the committee considers to have been successful in the treatment
				and rehabilitation of such veterans and which should be implemented more widely
				in or through facilities of the Veterans Health Administration.
							(c)Advice and
				recommendationsThe committee shall—
							(1)advise the Under
				Secretary regarding the development of policies for the care and rehabilitation
				of veterans with traumatic brain injury; and
							(2)make
				recommendations to the Under Secretary—
								(A)for improving
				programs of care of such veterans at specific facilities and throughout the
				Veterans Health Administration;
								(B)for establishing
				special programs of education and training relevant to the care of such
				veterans for employees of the Veterans Health Administration;
								(C)regarding research
				needs and priorities relevant to the care of such veterans; and
								(D)regarding the
				appropriate allocation of resources for all such activities.
								(d)Annual
				reportNot later than June 1 of 2008, and each subsequent year,
				the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate
				and House of Representatives a report on the implementation of this section.
				Each such report shall include the following for the calendar year preceding
				the year in which the report is submitted:
							(1)A list of the
				members of the committee.
							(2)The assessment of
				the Under Secretary for Health, after review of the initial findings of the
				committee, regarding the capability of the Veterans Health Administration, on a
				systemwide and facility-by-facility basis, to meet effectively the treatment
				and rehabilitation needs of veterans with traumatic brain injury.
							(3)The plans of the
				committee for further assessments.
							(4)The findings and
				recommendations made by the committee to the Under Secretary for Health and the
				views of the Under Secretary on such findings and recommendations.
							(5)A description of
				the steps taken, plans made (and a timetable for the execution of such plans),
				and resources to be applied toward improving the capability of the Veterans
				Health Administration to meet effectively the treatment and rehabilitation
				needs of veterans with traumatic brain
				injury.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 7321 the following
			 new item:
				
					
						7321A. Committee on Care of Veterans with
				Traumatic Brain
				Injury.
					
					.
			
